Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 30 June 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 1-20 and 23 have been canceled.
2. No new Claims have been added.
3. Claims 21 and 22 have been amended. 
4. Remarks drawn to claim objections and rejections under 35 USC 112, 102 and 103.
The following objection(s)/rejection(s) has/have been overcome:
5. The objection to claim 4 has been rendered moot by cancelation.
6. The rejection of Claims 3-4 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and the rejection of Claim(s) 1-4, 6 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Falcone et al (US 9,161,987), and the rejection of Claim(s) 1 and 8-10 under 35 U.S.C. 102(a)(1) as being anticipated by Kishimura (Drug Delivery Systems, 2016, 31(4), 308-319, English translation pages 1-24, page and para citations in rejection are from English translation; document cited in IDS filed 06/18/2020), and the rejection of Claims 11-20 and 23 under 35 U.S.C. 103 as being unpatentable over Tsiper (US 8,377,484) in view of WO 2017/104840 English abstract; cited in IDS filed 06/18/2020; ‘840) and further in view of Falcone et al (US 9,161,987), have all been rendered moot by cancelation of all of the said claims.
7. The rejection of Claims 21-22 under 35 U.S.C. 103 as being unpatentable over Tsiper (US 8,377,484; of record) in view of WO 2017/104840 English abstract; cited in IDS filed 06/18/2020; ‘840; of record) and further in view of Falcone et al (US 9,161,987; of record) has been withdrawn in view of the amendments to claims 21 and 22 and is replaced by the rejection under the same statute as set forth below.
8. The rejection of Claims 1-9 under 35 U.S.C. 103 as being unpatentable over Tsiper (US 8,377,484) in view of WO 2017/104840 English abstract; cited in IDS filed 06/18/2020; ‘840) and further in view of Hiroyuki (JP 2012012462 A; machine English translation; cited in IDS filed 06/18/2020; ‘462) and Hiroyuki (WO 2012147255 A1; machine English translation; cited in IDS filed 06/18/2020; ‘255), and the rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over Tsiper (US 8,377,484) in view of WO 2017/104840 English abstract; cited in IDS filed 06/18/2020; ‘840) and further in view of Kishimura (Drug Delivery Systems, 2016, 31(4), 308-319, English translation pages 1-24, page and para citations in rejection are from English translation; document cited in IDS filed 06/18/2020) has been rendered moot by cancelation of the said claims
		Claims 21-22 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 30 June 2022 wherein the limitations in pending claims 21 and 22 have been amended. In claims 21 and 22 limitations regarding the swelling of the sealant after administration, the sealant comprising crosslinked superabsorbent polymers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsiper (US 8,377,484; of record) in view of WO 2017/104840 English abstract; cited in IDS filed 06/18/2020; ‘840; of record).
Tsiper teaches composition for treating cancer/tumor via encapsulation. This is done by introducing physical obstructions. The obstruction is introduced using a hydrogel of polyvinyl alcohol, cellulose derivatives. Swelling of the polymers causes the obstruction. This can also be done with a polymer structure that has a crosslinked network. The cancers treated are breast, colon, rectal, lung pancreas etc. (col. 5, lines 35-50; col. 6, lines 1-29; col. 8, lines 5-24; col. 15, lines 10-48; part of the limitations of claims 21 and 22 regarding the method of treatment of cancer using crosslinked superabsorbent polymers that swell).
The crosslinked polymer can be introduced by means of injection and introduced into the interior of the arterial lining (col. 17, lines 5-31; col. 18, lines 9-47; col. 13, line 30; limitations of claims 21 and 22 regarding administering the sealant in an artery of the tumor). Therefore, the polymer of Tsiper should swell and block the blood vessels to the tumor cells. This will prevent oxygen and nutrient supply to the tumor cells as in claims 21 and 22.
Tsiper does not expressly teach a method of treating cancer/tumor using crosslinked polymer sealant as a particle as in claims 21-22 and having the diameter range as in claim 21.
‘840 teaches the use of a tumor sealant for therapy, which uses the EPR effect specific to tumor cells by particles that permeate only tumor blood vessels and accumulate and settle in the tumor. It permeates gaps in the range of 50nm to 500nm. This teaching is a suggestion to the artisan to use particles of the tumor sealant of Tsiper in the range of 50-500nm (limitations of 21 and 22 regarding nano particles and the diameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the claimed polymers in a method of treating tumor since the use of such polymers for the same purpose is known in the art.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (E) above are seen to be applicable here since based on the prior art teachings, crosslinked absorbent polymers including polysaccharides and carboxymethyl derivatives are known in the art for use as tumor sealants in a method of treating cancer. Thus, it is obvious to arrive at the claimed tumor sealants and use them in a method of treating tumors.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to look for other crosslinked polymers that have enhanced sealant/swelling properties. Product and method improvement are the motivation.
It would be obvious to one of ordinary skill in the art to use the claimed sealants in a method of treating the cancers and adjust the particle size having a diameter of 20nm to 700nm and swelling rate as in claims 21-22 for the purpose of obtaining optimal beneficial effects. The prior art provides starting points for the same.

Response to Applicant’s Remarks
	Applicant has traversed the rejection of claims 21-22 of record arguing that:
	Tsiper does not teach a method of using a swellable polymer nano particle that leads to necrosis of tumor. Tsiper attempts to introduce a physical obstacle, or a barrier, between a tumor and a healthy tissue to prevent migration of malignant tumor cells. The physical barrier may be a basement membrane to encapsulate the tumor. The method of Tsiper does not result in the destruction, or necrosis of the tumor. 
	‘840 is cited for the use of particles. ‘840 does not teach or suggest modifying Tsiper’s method to cause necrosis of the tumor by preventing oxygen or nutrient supply to the tumor. The artisan would have directed away from modifying Tsiper’s method to cause tumor necrosis. For these reasons withdrawal of the rejection is requested (pages 4-5 of Remarks).
	Applicant’s arguments have been considered but are not found to be persuasive. It has been acknowledged in the rejection that Tsiper does not teach the use of swellable polymer particles. Tsiper teaches the use of a swellable polymer in a method of treating a tumor as in the instant case. It also teaches administration of the swellable polymer via injection into the interior of the arterial lining as in claims 21-22. Tsiper also teaches administering its polymer in a vicinity of the tumor as in claim 22. Therefore, the method of Tsiper should cause necrosis of the tumor by preventing oxygen or nutrient supply to the tumor.
	‘840 teaches the use of sealant particles in the claimed diameter range that enables starvation of tumor cells by permeating tumor blood vessels. This teaching renders the use of sealant in the form of particles in the claimed range in the method of Tsiper. The teaching of ‘840 also indicates that the sealant in the blood vessel should cause necrosis of the tumor by preventing oxygen or nutrient supply to the tumor.
	The prior art teaches administration of a tumor sealant in a vicinity of a tumor or in an artery to the tumor as in the instant claims. Therefore, necrosis via prevention of oxygen and nutrient supply should take place.
	The combined teachings of the prior art do render claims 21-22 obvious. The rejection is maintained.


Conclusion
1. Pending claims 21-22 are rejected.
2. Claims 1-20 and 23 have been canceled.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623